                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


UNITED STATES OF AMERICA                )
                                        )
      v.                                )     1:16-cr-00167-JAW-1
                                        )
ROBERT GOGUEN                           )



      ORDER ON DEFENDANT’S MEMORANDUM IN OPPOSITION TO
     APPLICATION OF THE MANDATORY MINIMUM UNDER 18 U.S.C. §
                           2252A(b)(2)

      A defendant, who has pleaded guilty to a federal offense of possession of child

pornography, has a prior Connecticut conviction of sexual assault in the second

degree. Applying an expansive view of the “relating to” requirement of 18 U.S.C. §

2252A(b)(2) and the categorial approach for statutory analysis, the Court concludes

the defendant’s prior conviction constitutes a qualifying prior offense that triggers

the mandatory ten-year imprisonment penalty under § 2252A(b)(2).

I.    BACKGROUND

      On January 12, 2011, a federal grand jury indicted Robert Frederick Goguen

for failure to register as a sex offender. Indictment (ECF No. 1), 1:11-cr-00003-JAW.

On July 14, 2011, Mr. Goguen admitted that he committed the charged crime, Min.

Entry (ECF No. 43), and on September 14, 2012, the Court sentenced Mr. Goguen to

thirty-seven months of incarceration, three years of supervised release, a $100 special

assessment and no fine. J. (ECF No. 80); Am. J. (ECF No. 90). Mr. Goguen appealed

neither his conviction nor sentence to the Court of Appeals for the First Circuit.
       On December 14, 2016, a federal grand jury indicted Mr. Goguen for possession

of child pornography, an alleged violation of 18 U.S.C. § 2252A(a)(5)(B). Indictment

(ECF No. 1), 16-cr-00167-JAW. On September 15, 2017, Mr. Goguen pleaded guilty

to this charge. Min. Entry (ECF No. 64). Mr. Goguen’s sentencing hearing has been

delayed while the Court considered his argument about the legal impact of his prior

state of Connecticut conviction in 1996 for sexual assault in the second degree. 1 See

Def.’s Mem. in Opp’n to the App. of the Mandatory Minimum under 18 U.S.C. §

2252A(b)(2) (ECF No. 83) (Def.’s Mem.); Gov’t’s Resp. to Def.’s Mem. in Opp’n to the

App. of the Mandatory Minimum under 18 U.S.C. § 2252A(b)(2) (ECF No. 86)

(Government’s Opp’n); Def.’s Reply to Gov’t’s Resp. to App. of Mandatory Minimum

(ECF No. 90) (Def.’s Reply).

       Section 2252A(b)(2) establishes a scale of penalties for possession of child

pornography. Simple possession exposes a defendant to a maximum of ten years of

imprisonment. Id. If the defendant possessed an image of child pornography that

involved a prepubescent minor or a minor who has not attained the age of twelve, the

statutory maximum is increased to twenty years. Id. Here, Mr. Goguen admitted


1       Mr. Goguen’s sentencing hearing was also delayed by legal issues surrounding a pending
revocation petition for violations of the conditions of supervised release on his failure to register
conviction. See Pet. for Warrant or Summons for Offender Under Supervision (ECF No. 144), 1:11-cr-
00003-JAW-1. The Court addressed the applicability of a five-year mandatory term of imprisonment
and a motion to suppress evidence. Order on Mem. in Opp’n to the Gov’t’s Req. to Apply the Penalty
Ranges under 18 U.S.C. § 3583(k) (ECF No. 170); R & R Decision on Mot. to Suppress (ECF No. 186);
Order Adopting R & R Decision for Mot. to Suppress (ECF No. 190). Mr. Goguen admitted the
violations on September 15, 2017. Min. Entry (ECF No. 193). These issues are now resolved for
purposes of his sentencing on the revocation petition, but the parties agreed that the Court should
sentence Mr. Goguen the same time on the revocation petition and new criminal conduct.
        Though not directly related to this issue, Mr. Goguen also filed a habeas corpus petition
regarding his original sentencing and first revocation on his failure to register conviction, and his
habeas petition remains pending. See Mot. to Vacate, Set Aside or Correct Sentence (ECF No. 194);
Recommended Decision on 28 U.S.C. § 2255 Mot. (ECF No. 253).

                                                 2
that one or more of the images involved a prepubescent minor or a minor who had

not attained twelve years of age. Prosecution Version at 1 (ECF No. 62). Mr. Goguen

therefore faces a maximum sentence of twenty years of imprisonment and he does

not contest this conclusion.

      If Mr. Goguen possessed an image of child pornography and if he had a

qualifying prior conviction, he faces a mandatory minimum prison term of ten years

and a maximum prison term of twenty years. Mr. Goguen challenges whether he has

a qualifying prior conviction and thus whether he faces a ten-year mandatory

minimum prison term under § 2252A(b)(2).

II. THE CONTESTED ISSUES

      A.     The Federal Enhancement

      Section 2252A(b)(2) of title 18 contains the following language applicable to

individuals convicted of the possession of child pornography:

      [I]f such person has a prior conviction . . . under the laws of any State
      relating to aggravated sexual abuse, sexual abuse, or abusive sexual
      conduct involving a minor or ward, or the production, possession,
      receipt, mailing sale, distribution, shipment, or transportation of child
      pornography, such person shall be . . . imprisoned for not less than 10
      years nor more than 20 years.

      B.     The Connecticut Sexual Assault Statute

      The Presentence Investigation Report (PSR) reveals that in 1996, Mr. Goguen

was convicted of sexual assault in the second degree under the laws of the state of

Connecticut and on September 6, 1996, he was sentenced to ten years in state prison




                                          3
with four years to serve and five years of probation. 2 PSR ¶ 31. The Connecticut

statute under which Mr. Goguen was convicted reads in part:

       (a) A person is guilty of sexual assault in the second degree when such
           person engages in sexual intercourse with another person and . . . (3)
           such other person is physically helpless.

CONN. GEN. STAT. § 53a-71(a)(3).            The Connecticut statute defines “physically

helpless”:

       “Physically helpless” means that a person is (A) unconscious, or (B) for
       any other reason, is physically unable to resist an act of sexual
       intercourse or sexual contact or to communicate unwillingness to an act
       of sexual intercourse or sexual contact.

Id. § 53a-65(6).

       To determine whether Mr. Goguen’s prior Connecticut conviction of sexual

assault in the second degree from 1996 relates to “sexual abuse” as stated in §

2252A(b)(2), the Court must address the following sub-issues raised by the parties:

       (1) Whether the Court must use the categorical approach to determine
           if Mr. Goguen’s Connecticut conviction is a qualifying predicate conviction
           for § 2252A(b)(2)’s sentencing enhancement.

       (2) The impact of the “relating to” language in § 2252A(b)(2) on what
           convictions fall under the purview of “sexual abuse”.

       (3) How should “sexual abuse” be defined -- by looking at its plain
           meaning or referencing § 2242 -- and does either definition change
           whether Mr. Goguen’s prior conviction qualifies as predicate
           conviction under § 2252A(b)(2)?

       (4) The definition of “sexual abuse” under § 2242.


III.   PARTIES’ POSITIONS


2      Mr. Goguen concedes that in 1996, he was convicted in the state of Connecticut of violating
Connecticut General Statute § 53a-71(a)(3), sexual assault in the second degree. Def.’s Mem. at 3.

                                                4
      A.     Mr. Goguen’s Memorandum

      Mr. Goguen argues that the mens rea requirement for his prior Connecticut

conviction and the mens rea requirement under § 2252A(b)(2) are different, and as a

result, his Connecticut conviction does not constitute a qualifying prior offense for

application of the ten-year mandatory minimum under § 2252A(b)(2). Def.’s Mem. at

1-2. Mr. Goguen contends that for his 1996 Connecticut conviction to constitute a

qualifying offense under § 2252A(b)(2), it must “relate” to “sexual abuse”, which under

federal law, requires a mens rea of “knowingly”. Id. at 2-4 (quoting § 2242).

      Mr. Goguen asserts that under Connecticut law there is no mens rea

requirement; instead, one is guilty of sexual assault in the second degree when that

person engages in sexual intercourse with another person who is physically helpless.

Id. at 3-4 (quoting CONN. GEN. STAT. § 53a-71(a)(3)). Mr. Goguen argues that because

Connecticut does not require the state to show a defendant engaged in sexual

intercourse with a person under the age of sixteen whom the defendant knew was

underage, only that a defendant knowingly in engaged in sexual intercourse with a

person who was not yet sixteen, that it stands to reason that there is no “knowing”

mens rea as to whether the person is physically helpless. Id. at 4. He cites United

States v. Bruguier, 735 F.3d 754, 758, 760-61 (8th Cir. 2013), for the proposition that

“knowingly” in § 2242(2) applies to both the engagement in the sexual act and the

awareness that the participant is helpless. Id. at 5-6. In Mr. Goguen’s view, because

his prior Connecticut conviction requires a lesser degree of mens rea than the federal

offense, the conviction is not a qualifying conviction under § 2252A(b)(2).



                                          5
      B.     The Government’s Position

      The Government responds that the “relating to” language of § 2252A(b)(2)

should be treated broadly and while §§ 2242(2) and 2252A(b)(2) provide some

guidance on what “sexual abuse” means, the term “sexual abuse” for the purposes of

the sentence enhancement of § 2252A(b)(2) is not defined by reference to § 2242(2)’s

definition of sexual abuse.      Government’s Opp’n at 4-5.         Consequently, the

Government argues that “sexual abuse” for the purposes of § 2252A(b)(2) should be

given a common meaning without tethering it to § 2242(2)’s definition of sexual abuse.

Id. at 5 (citing United States v. Mateen, 806 F.3d 857, 860-61 (6th Cir. 2015)). Under

this approach, the Government sets forth the Mateen Court’s definition of sexual

abuse: “use or treatment of so as to injure, hurt, or damage for the purpose of sexual

or libidinal gratification.” Id. at 6 (quoting Mateen, 806 F.3d at 861).

      The Government asserts that under the categorical approach Mr. Goguen’s

prior Connecticut conviction is nevertheless equivalent to § 2242(2)’s definition of

sexual abuse, and falls under the broader definition of sexual abuse in § 2252A(b)(2).

Id. The Government points to this Court’s previous conclusion that Mr. Goguen’s

Connecticut conviction is comparable to the federal sexual abuse statute listed in Tier

III of the Sex Offender Registration and Notification Act (SORNA). Id. at 7 (citing

United States v. Goguen, 218 F. Supp. 3d 111, 123 (D. Me. 2016)).

      The Government opposes Mr. Goguen’s use of Bruguier. Id. at 8-9. In the

Government’s view, the Bruguier dissent presents the more compelling view of

“knowingly” in § 2242(2). Id. at 9-10. The Government supports the dissent’s reliance



                                           6
on United States v. X-Citement Video, Inc., 513 U.S. 64 (1994) in concluding that the

plain reading and statutory interpretation of § 2242(2) does not require a defendant

to know the victim’s incapacitation. Id. at 9-11.

      Alternatively, the Government contends that the Court is not bound by the

categorical approach in determining whether Mr. Goguen’s Connecticut conviction

relates to sexual abuse under § 2242(2). Id. at 12-13. The Government highlights

United States v. Sullivan, 797 F.3d 623, 637 (9th Cir. 2015), where the Ninth Circuit

concluded that the “relating to” language broadened the applicability of the

sentencing enhancement to “any state offense that stands in some relation, bears up,

or is associated with that generic offense.” Id. at 14 (internal citations and quotations

omitted). Although the California state conviction in that case lacked a mens rea

element, the Sullivan Court concluded that the defendant’s state convictions related

to sexual abuse as that phrase is ordinarily understood. Id. at 14-15 (citing Sullivan,

797 F.3d 641). The Government argues similarly that, even if § 2242(2) requires the

offender to know that the victim is helpless and Connecticut’s sexual assault in the

second degree does not, Mr. Goguen’s Connecticut conviction constitutes a qualifying

conviction because the Connecticut offense relates to sexual abuse given its effect on

the victim. Id. at 16-17.

      C.     Mr. Goguen’s Reply

      In his reply, Mr. Goguen asserts that all the courts that have addressed the

issue start with the categorical approach, and that this Court’s analysis should end

with the categorical approach under which Mr. Goguen’s prior Connecticut conviction



                                           7
does not categorically trigger the sentencing enhancement of § 2252A(b)(2). Def.’s

Reply at 1-3. If the Court were to go beyond the categorical approach, Mr. Goguen

argues that the Connecticut statute is not related to a generic sexual abuse given that

it contains no elements of force or compulsion that would injure, hurt, or damage the

other participant, distinguishing it from the sexual abuse definition provided by the

Mateen Court, which the Government cited to provide a common definition of sexual

abuse. Id. at 5-6; see also Government’s Opp’n at 6.

IV.     DISCUSSION

        Section 2252A(b) provides an enhanced penalty for someone who possesses

child pornography and who has a prior conviction “under the laws of any State

relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor or ward, or the production, possession, receipt, mailing, sale,

distribution, shipment, or transportation of child pornography. . . .” 18 U.S.C. §

2252A(b)(2). 3 For violations of § 2252A(a)(5), possession of child pornography, there

is no mandatory minimum prison term and the maximum is not more than ten years

unless the person has a prior conviction, and then the statute imposes a ten-year

mandatory minimum and a twenty-year maximum. § 2252A(b)(2).




3       Though not directly relevant here, § 2252A provides for a somewhat elaborate set of penalties
depending on the nature of the crime and the defendant’s prior history. If a defendant violates
subparagraphs 1 through 4 or 6 of subparagraph a, which address such offenses as mailing, receiving
or distributing, reproducing, selling, or inducing a minor to become involved in child pornography,
there is a five-year mandatory minimum prison and a twenty-year maximum prison term. §§
2252A(a)(1)-(4), (6); 2252A(b)(1). Having committed any of these offenses, if the defendant has a prior
sexual abuse conviction, the statute imposes a fifteen-year mandatory minimum prison term and a
forty-year maximum prison term. Id. These provisions do not apply to Mr. Goguen because he was
convicted federally of violating § 2252A(a)(5), the possession of child pornography, which is covered by
a separate penalty provision, § 2252A(b)(2).

                                                   8
        In 1996, Mr. Goguen was convicted of sexual assault in the second degree,

which, pursuant to § 53a-71(a)(3) of the Connecticut General Statutes, was defined

as, “[a] person is guilty of sexual assault in the second degree when such person

engages in sexual intercourse with another person and such other person is physically

helpless . . . .”

        A.      Categorical Approach

        Mr. Goguen asserts that the courts that have dealt with this issue have used

the categorical approach, and under the categorical approach, his prior Connecticut

conviction is not a valid qualifying offense for § 2252A(b)(2). Mr. Goguen argues that,

unlike the definition of a federal offense of sexual abuse, the Connecticut statute does

not require the mens rea element of “knowingly” and therefore, the offenses are not

categorically related. The Government contends that the Court may proceed past the

categorical approach because of § 2252A(b)(2)’s “relating to” language, and highlights

the Ninth Circuit’s approach in Sullivan, where the Sullivan Court, although it began

with the categorical approach, stated “the federal statutes here do not require us to

find that the state conviction is categorically the same as any particular federal

offense, but only that the state conviction is one categorically ‘relating to’ such federal

offenses.” Sullivan, 797 F.3d at 637. Mr. Goguen replies that all the circuits that

have dealt with this issue started with the categorical approach, and he argues given

that Connecticut General Statutes § 53a-71(a)(3) is not divisible, the Court’s analysis

should end with the categorical approach.

        The Court begins with the categorical approach. Although the First Circuit



                                            9
has not squarely dealt with the issue, its precedent supports the conclusion that use

of the categorical approach is correct. In United States v. Morales, the First Circuit -

- in the context of determining whether a prior state conviction was “comparable to

or more severe than” one of the offenses listed in Tier III of the SORNA -- discussed

what analytic framework should apply when comparing state and federal statutes.

801 F.3d 1, 4-5 (1st Cir. 2015). Drawing from Descamps v. United States, 133 S. Ct.

2276 (2013) and Taylor v. United States, 495 U.S. 575 (1990), the First Circuit noted

there are three main justifications for using the categorical approach when analyzing

an indivisible predicate statute (as here). Id. at 5. First, where Congress uses the

term “convictions” rather than a phrase such as “has committed” “implie[s] that

Congress was focused on a defendant’s convictions irrespective of the underlying

facts.” Id. (internal quotations omitted) (citing Descamps, 133 S. Ct. at 2287-89

(citing Taylor, 495 U.S. at 600)). Second, if there are concerns over violating the Sixth

Amendment’s right to a jury trial by engaging in fact-finding inquiries on predicate

offenses. Id. (citing Descamps, 133 S. Ct. at 2288-89). Lastly, “a categorical approach

eschew[s] the possibility of any mini- or collateral-trial at sentencing to probe the

predicate offense.” Id. (citing Descamps, 133 S. Ct. at 2289).

      Section 2252A(b)(2) provides “if such person has a prior conviction . . . under

the laws of any State relating to aggravated sexual abuse, sexual abuse, or abusive

sexual conduct . . . such person shall be . . . imprisoned for not less than 10 years nor

more than 20 years.” As just noted, Congress’ use of the term, “conviction,” suggests

that courts should focus on the predicate statute as the basis for the defendant’s



                                           10
conviction, not on the underlying facts of the crime. Mr. Goguen’s conviction is

twenty-two years old. The Court does not know the extent to which it would have to

engage in fact-finding about this old conviction at the sentencing hearing for his new

conviction, however, given the age of the predicate conviction and its sentencing

implications, a hearing would likely prove problematic.                          The second (Sixth

Amendment) and third (trial within a sentencing hearing) justifications for using the

categorical approach are also relevant.

        Further, all the cases cited by the parties begin the analyses with the

categorical approach. See United States v. Geasland, 694 F. App’x 422, 434-35 (7th

Cir. 2017); United States v. Bennett, 823 F.3d 1316, 1320 (10th Cir. 2016); Mateen,

806 F.3d at860-61; Sullivan, 797 F.3d at 635-36; United States v. Barker, 723 F.3d

315, 320-21 (2d Cir. 2013); United States v. Colson, 683 F.3d 507, 510-11 (4th Cir.

2012). 4


4        The statute in Mateen, United States v. Osborne, 551 F.3d 718 (7th Cir. 2009), and Sullivan
was 18 U.S.C. 2252 (pertaining to certain activities relating to material involving the sexual
exploitation of minors); here the relevant statute is 18 U.S.C. § 2252A (pertaining to certain activities
relating to material constituting or containing child pornography). The statutes deal with similar
crimes and largely track each other. More importantly, both contain sentencing enhancements
predicated on prior convictions relating to the relevant criminal conduct of that given statute.
Compare § 2252(b)(2) (“Whoever violates, or attempts or conspires to violate, paragraph (4) of
subsection (a) shall be fined under this title or imprisoned not more than 10 years, or both, but if any
visual depiction involved in the offense involved a prepubescent minor or a minor who had not attained
12 years of age, such person shall be fined under this title and imprisoned for not more than 20 years,
or if such person has a prior conviction under this chapter, chapter 71, chapter 109A, or chapter 117,
or under section 920 of Title 10 . . . or under the laws of any State relating to aggravated sexual abuse,
sexual abuse, or abusive sexual conduct involving a minor or ward, or the production, possession,
receipt, mailing, sale, distribution, shipment, or transportation of child pornography, such person shall
be fined under this title and imprisoned for not less than 10 years nor more than 20 years”) with §
2252A(b)(2) (Whoever violates, or attempts or conspires to violate, subsection (a)(5) shall be fined
under this title or imprisoned not more than 10 years, or both, but, if any image of child pornography
involved in the offense involved a prepubescent minor or a minor who had not attained 12 years of age,
such person shall be fined under this title and imprisoned for not more than 20 years, or if such person
has a prior conviction under this chapter, chapter 71, chapter 109A, or chapter 117, or under section
920 of title 10 . . . or under the laws of any State relating to aggravated sexual abuse, sexual abuse, or

                                                   11
        Under the categorical approach, a court assumes that the state statute of

conviction “rested upon [nothing] more than th[e] least of the acts criminalized.”

United States v. Mulkern, 854 F.3d 87, 90 (1st Cir. 2017) (internal quotations omitted)

(citing Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 (2013)). The court then compares

the state statute of conviction’s elements with the pertinent definitions under the

federal law. Id. This requires looking at “whether the state statute defining the

crime of conviction categorically fits within the generic federal definition [.]” Sauceda

v. Lynch, 819 F.3d 526, 530 n.4 (1st Cir. 2016) (citing Moncrieffe, 133 S. Ct. at 1684

(quoting Gonzales v. Duenas–Alvarez, 549 U.S. 183, 186 (2007))). If there is a match,

the state conviction is a predicate offense. Moncrieffe, 133 S. Ct. at 1684.

                1.      “Relating to” Language in § 2252A(b)(2)

        In making its argument that the Court is not necessarily bound to a strict

categorical approach, the Government professes that the “relating to” language in §

2252A(b)(2) alters the analytical calculus insofar as courts have concluded that the

inclusion of the “relating to” phrase does not require that the elements of the state

offense be the categorical equivalent to a federal offense or the generic sexual abuse

because of its broadening effect. Government’s Opp’n at 6. Mr. Goguen contends that,

as in Mellouli v. Lynch, 135 S. Ct. 1980 (2015), Congress narrowed the implication of

“relating to” by specifically listing federal offenses that trigger the mandatory

minimum. Def.’s Reply at 5-6.



abusive sexual conduct involving a minor or ward, or the production, possession, receipt, mailing, sale,
distribution, shipment, or transportation of child pornography, such person shall be fined under this
title and imprisoned for not less than 10 years nor more than 20 years”). Given these similarities, the
analyses for either statute is instructive.

                                                  12
       In Mellouli, the United States Supreme Court concluded that a Tunisian

citizen was not removable based on his state drug conviction because the state statute

at issue contained controlled substances beyond those on the federal list of controlled

substances.    135 S. Ct. at 1983-84.      The Supreme Court limited the predicate

conviction only to those that involved drugs defined in 21 U.S.C. § 802. Id. at 1990-

91. The Supreme Court, after acknowledging the broadening effect of the phrase,

“relating to,” wrote that “‘[c]ontext’ . . . may ‘tug . . . in favor of a narrower reading.’

Context does here.”     Id. at 1990.     The Supreme Court reviewed the “historical

background” of § 1227(a)(2)(B)(i) and concluded that “Congress and the BIA have long

required a direct link between an alien’s crime of conviction and a particular federally

controlled drug.” Id.

       At the same time, the Mellouli Court conceded that the words “relating to,” are

regularly recognized as broad in meaning. See e.g., id. at 1990 (“We recognize, too,

that the § 1227(a)((2)(B)(i) words to which the dissent attaches great weight, i.e.,

‘relating to,’. . . are ‘broad’ and ‘indeterminate’”); Dist. of Columbia v. Greater

Washington Bd. of Trade, 506 U.S. 125, 129 (1992); Geasland, 694 F. App’x at 436;

United States v. Caldwell, 655 F. App’x 730, 733 (11th Cir. 2016); Bower v. Egyptair

Airlines Co., 731 F.3d 85, 95 (1st Cir. 2013).        The First Circuit has yet to rule

definitively on the impact of the phrase “related to” in this context.

       In the absence of direct First Circuit authority, the Court concludes that

“relating to” has a broadening effect on § 2252A(b)(2). The Court of Appeals for the

Tenth Circuit’s decision in United States v. Bennett is instructive on the differences



                                            13
between § 2252A(b)(2) and 8 U.S.C. § 1227(a)(2)(B)(i), the statute in Mellouli. 823

F.3d at 1322-23. The Tenth Circuit observed that the rationale in Mellouli concerning

the impact of “relating to” was grounded in the text and history of the statute. Id. at

1332 (“Mellouli was decided, not on the definition of ‘relating to,’ but on the particular

removal statute’s surrounding text and history”).

      In contrast to § 1227(a)(2)(B)(i), however, the Bennett Court concluded that

“neither the text nor the history of the enhancement statute, 18 U.S.C. § 2252A(b)(2),

suggest Congress intended to reference only state child pornography offenses that

match the federal child pornography offense in the same way Congress intended to

reference only state drug offenses involving substances defined in § 802.” Id at 1323.

Thus, the text of § 2252A(b)(2) does not suggest a narrow reading with the inclusion

of a direct qualification. Compare § 1227(a)(2)(b)(i) (“[a]ny alien who at any time after

admission has been convicted of a violation of (or a conspiracy or attempt to violate)

any law or regulation of a State, the United States, or a foreign country relating to a

controlled substance (as defined in section 802 of Title 21) (emphasis added), with §

2252A(b)(2) (“if such person has a prior conviction under this chapter, chapter 71,

chapter 109A, or chapter 117, or under section 920 of title 10 (article 120 of the

Uniform Code of Military Justice), or under the laws of any State relating to

aggravated sexual abuse, sexual abuse, or abusive sexual conduct . . .”).

      Unlike § 1227(a)(2)(b)(i), there is also no internal structural coherence

rationale supporting the view that § 2252A(b)(2)’s “relating to” should be limited.

Bennett, 823 F.3d at 1324 (“[b]ecause federal law only reaches federally-defined



                                           14
substances, a narrow reading of ‘relating to’ is required [in § 1227(a)(2)(b)(i)], or else

‘relating to’ would have two meanings at once. In contrast, § 2252A(b)(2) does not

group state and federal convictions together”).

        Moreover, although the First Circuit has yet to express its position, in addition

to the Tenth Circuit, the Sixth, Eighth, Ninth, and Eleventh Circuits have found

“relating to” has a broadening effect in this context. Id. (citing United States v. Miller,

819 F.3d 1314, 1317 (11th Cir. 2016); United States v. Sumner, 816 F.3d 1040, 1044

(8th Cir. 2016); Sullivan, 797 F.3d at 638; Mateen, 806 F.3d at 860-61; see Geasland.

694 F. App’x at 438 (“Presumably, the ‘relating to’ language of § 2252(b)(2) suggests

that the relevant federal offense should be treated as an illustrative example of a

particular category of abusive conduct; the question then becomes whether the

defendant’s prior conviction, as the State defined it, falls into the same category even

if not all elements of the state offense match those of the illustrative federal offense”);

United States v. Clark, No. 2:11-cr-0173-LRS-1, 2016 U.S. Dist. LEXIS 172328, at *12

(E.D. Wash. Dec. 13, 2016) (“[T]here is nationwide agreement post-Mellouli that

‘relating to’ has an expansive meaning in this context”). 5

                2.      Definition of Sexual Abuse for § 2252A(b)(2)

        To determine whether Mr. Goguen’s prior Connecticut conviction is a

qualifying conviction for § 2252A(b)(2) purposes under the categorical approach, the

next question is how the Court should define “sexual abuse.”

        Mr. Goguen argues that the Court should look to § 2242, which defines sexual


5        In his reply, Mr. Goguen concedes this point. Def.’s Reply at 2 (“The Tenth Circuit in [Bennett]
set forth the analysis that appears to be followed by all Circuits that have addressed this issue”).

                                                  15
abuse as:

      Whoever . . . knowingly (1) causes another person to engage in a sexual
      act by threatening or placing that other person in fear (other than by
      threatening or placing that other person in fear that any person will be
      subjected to death, serious bodily injury, or kidnapping); or (2) engages
      in a sexual act with another person if that other person is-- (A) incapable
      of appraising the nature of the conduct; or (B) physically incapable of
      declining participation in, or communicating unwillingness to engage in,
      that sexual act.

The Government asserts sexual abuse should be given its common meaning, distinct

from § 2242. In the Government’s view, the Court should define “sexual abuse” as

the Sixth Circuit did in Mateen: the “use or treatment of so as to injure, hurt, or

damage for the purpose of sexual or libidinal gratification.”       806 F.3d at 861.

Alternatively, the Government says, Mr. Goguen’s prior Connecticut conviction still

relates to “sexual abuse” as defined by § 2242.

      The Second, Sixth, Ninth, and Eleventh Circuits concluded that, absent a

statutory definition, courts should use the plain meaning of a word when the

applicable statutes lists generic offenses as the basis for an enhancement. United

States v. Johnson, 681 F. App’x 735, 739 (11th Cir. 2017) (quoting United States v.

Ramirez-Garcia, 646 F.3d 778, 783 (11th Cir. 2011) (“we define non-traditional

generic offenses in federal sentencing enhancement statutes based on the ‘ordinary,

contemporary, and common meaning’ of the statutory words”)); Sullivan, 797 F.3d

623, 636-37 (defining sexual abuse by its ordinary and commonsense meaning);

Mateen, 806 F.3d at 859-63; United States v. Barker, 723 F.3d 315, 322-24 (2d Cir.

2013) (determining whether a previous state conviction constitutes a qualifying

conviction necessitates a broad, plain reading of § 2252(b)(2)). In United States v.

                                          16
Wikkerink, the Court of Appeals for the Fifth Circuit used Black's Law Dictionary to

define “sexual abuse” in analyzing whether a defendant’s prior aggravated incest

conviction was a qualifying predicate conviction for § 2252A(b)(1)’s sentencing

enhancement. 841 F.3d 327, 332 (5th Cir. 2016) (citation omitted).

      In contrast, the Seventh Circuit, in United States v. Osborne, concluded that

the term “abusive” in § 2252(b)(1) should be as defined in Chapter 109A of the federal

criminal code (§§ 2241-48). 551 F.3d 718, 721 (7th Cir. 2009). According to the

Osborne Court, since § 2252 contained no definition of “abusive”, “as a matter of

federal law, sexual behavior is ‘abusive’ only if it is similar to one of the crimes

denominated as a form of ‘abuse’ elsewhere in Title 18.” Id. at 721.

      In Lockhart v. United States, 136 S. Ct. 958 (2016), the United States Supreme

Court looked to §§ 2241-43 to determine whether the crimes listed in § 2252(b)(2) --

aggravated sexual abuse, sexual abuse, and abusive sexual conduct -- were modified

by the phrase “involving a minor or ward” or if the phrase only modified abusive

sexual conduct. Id. at 961-64. The Lockhart Court noted that “those sections mirror

precisely the order, precisely the divisions, and nearly precisely the words used to

describe the three state sexual-abuse predicate crimes in § 2252(b)(2) . . . [and] [t]his

similarity appears to be more than a coincidence.” Id. at 964; see also Johnson, 681

F. App’x at 740-43 (Martin, J., concurring) (stating Lockhart “strongly supports” the

Seventh Circuits view but that because its holding “is not so ‘clearly on point’” and

because the Eleventh Circuit’s practice of defining statutes with a plain meaning,

that the Eleventh Circuit’s conclusion was correct). In United States v. Hebert, the



                                           17
Tenth Circuit looked to Lockhart and concluded that “we look to Chapter 109A for the

definition of generic sexual abuse.” 888 F.3d 470, 475 (10th Cir. 2018).

       The First Circuit has yet to resolve this issue. In United States v. Dean, a court

of this district discussed what “abusive sexual conduct” means within §§ 2252A(b)(1)

and 2252(A)(b)(2) for the purposes of evaluating whether a defendant’s prior Maine

conviction triggered a sentencing enhancement. 00–cr–50–GZS, 2001 WL 184241, at

*1-2 (D. Me. Feb. 22, 2001). The Dean Court noted that both paragraphs used the

broad phrasing of “relating to.” Id. The Court also observed that “[t]he federal statute

does not explicitly define abusive sexual conduct, but it does offers some guidance on

the meaning of the phrase.” Id. The Court turned to §§ 2241-47 for definitional

guidance.     Id. at *3.      The Dean Court concluded that the “[d]efendant's prior

conviction, labeled unlawful sexual contact, closely resembles the federal crime of

“abusive sexual contact”, and therefore, the prior conviction was a qualifying offense

for a sentencing enhancement. Id.

       The Court acknowledges that there has been a river of decisional water under

this jurisprudential bridge since 2001 when the Dean Court addressed the issue.

Nevertheless, the Court need not rule definitively as to whether the narrower

definition of § 2242 or the broader definition of the generic terms is proper, because

even if the Court uses the narrower definition of “sexual abuse” under § 2242, Mr.

Goguen’s prior conviction fits within the statutory definition of § 2242. 6



6       Although this Court’s prior use of § 2242 in determining whether Mr. Goguen qualified as a
Tier III sex offender was based in part on § 16911(4)(A)(I)’s directive to § 2242, a factor absent here,
given the Lockhart rationale and this District’s prior use of looking to Chapter 109A for definitional

                                                  18
                       a.      Definition of Sexual Abuse under § 2242

       Pursuant to § 2242, Mr. Goguen contends the Connecticut statute has no mens

rea requirement that a defendant know the person with whom he or she is engaging

in a sexual act is helpless, whereas § 2242 imposes the mens rea requirement of

"knowingly" engaging in the sexual act with a helpless person. Mr. Goguen supports

this contention by citing Bruguier, 735 F. 3d at 758, 760-61.                    The Government

counters that this decision is not binding on this Court, and that in any event, the

Bruguier Court’s rationale as it pertains to the impact of “knowingly” on the § 2242

text is unpersuasive in light of relevant Supreme Court precedent, as argued by the

Bruguier dissent. 7

       The Court agrees with the Government. In X-Citement Video, 513 U.S. at 68,

the Supreme Court faced § 2252 in the context of deciding whether the word

“knowingly” “modifies the phrase ‘the use of a minor’ in subsections (1)(A) and (2)(A).”

The Supreme Court stated that the most natural grammatical reading of the statute

is that “knowingly” modifies only the surrounding verbs of the statute, not the

elements within the statute “set forth in independent clauses separated by

interruptive punctuation.” Id. Yet the X-Citement Video Court went beyond this

natural grammatical reading because “of anomalies which result from this

construction, and because of the respective presumptions that some form of scienter

is to be implied in a criminal statute even if not expressed, and that a statute is to be



guidance, this approach has the added advantage in not presenting an apparent inconsistency with
the Court’s earlier decision where it looked to § 2242 to evaluate Mr. Goguen’s Connecticut conviction.
7
        The Court focuses its analysis on § 2242(2) because the parties focus their arguments on §
2242(2). Def.’s Mem. at 3-6; Government’s Opp’n at 6.

                                                  19
construed where fairly possible so as to avoid substantial constitutional questions.”

Id. at 68-69. The X-Citement Video Court did so because the natural grammatical

reading would: (1) produce absurd results, such as criminalizing innocent conduct;

(2) present First Amendment issues because broadening the statute too far could

include conduct and persons who may use non-obscene, sexually explicit materials;

(3) and the Court previously “interpret[ed] criminal statutes to include broadly

applicable scienter requirements, even where the statute by its terms does not

contain them.” Id. at 69-73.

      However, as the Bruguier dissent points out, these concerns for diverging from

the natural interpretation are not present with § 2242. Bruguier, 735 F.3d at 777-78

(Murphy, J., concurring and dissenting in part).           The first concern appears

inapplicable and the second definitely is. Id. at 777 (“Neither concern exists with

respect to § 2242(2)”). The X-Citement Video Court was worried that completely

innocent parties could be found liable under § 2252. X-Citement Video, Inc., 513 U.S.

at 69 (“Some applications of [following the natural grammatical reading of § 2252]

would produce results that were not merely odd, but positively absurd . . . . [A] new

resident of an apartment might receive mail for the prior resident and store the mail

unopened. If the prior tenant had requested delivery of materials covered by § 2252,

his residential successor could be prosecuted for ‘knowing receipt’ of such materials”).

In contrast, § 2242(2) does not present a concern of sweeping innocent parties under

its scope and producing “positively absurd” results. Id. It is difficult to conceive of a

situation where a person who engages in sexual act(s) with an individual “incapable



                                           20
of appraising the nature of the conduct” or physically unable or incapable of

communicating his or her unwillingness to engage in the sexual act would have “no

idea that they were even dealing with” such a helpless individual. Id.

      As to the second concern, there is no First Amendment issue here.

      As for the third issue, in X-Citement Video, the Supreme Court stated “that a

presumption of adding a mens rea requirement does not apply where ‘the perpetrator

confronts the underage victim personally and may reasonably be required to

ascertain that victim’s age.’” Bruguier, 735 F.3d at 777-78 (Murphy J., concurring

and dissenting in part) (quoting X-Citement Video, 513 U.S. at 72 n.2). 8 For example,

the presumption does not apply to child pornography producers who “are more

conveniently able to ascertain the age of performers [and] thus it makes sense to




8     The portion of § 2252(a)(1)-(2) the X-Citement Video Court dealt with was:

      (a) Any person who—

      “(1) knowingly transports or ships in interstate or foreign commerce by any means
      including by computer or mails, any visual depiction, if—

      “(A) the producing of such visual depiction involves the use of a minor engaging in
      sexually explicit conduct; and

      “(B) such visual depiction is of such conduct;

      “(2) knowingly receives, or distributes, any visual depiction that has been mailed, or
      has been shipped or transported in interstate or foreign commerce, or which contains
      materials which have been mailed or so shipped or transported, by any means
      including by computer, or knowingly reproduces any visual depiction for distribution
      in interstate or foreign commerce or through the mails, if—

      “(A) the producing of such visual depiction involves the use of a minor engaging in
      sexually explicit conduct; and

      “(B) such visual depiction is of such conduct . . .

      “shall be punished as provided in subsection (b) of this section.”

                                                  21
impose the risk of error on producers.” X-Citement Video, 513 U.S. at 76 n.5. No

presumption of adding a mens rea requirement similarly arises in § 2242 because “[i]t

makes sense to impose the risk of error on aggressors who engage in sexual acts with

incapacitated victims because the perpetrator confronts the victim personally and

may reasonably be required to ascertain that victim's capacity or incapacity.”

Bruguier, 735 F.3d at 777 (internal quotations omitted) (Murphy J., concurring and

dissenting in part) (citing X-Citement Video, 513 U.S. at 72 n.2, 76 n.5)). That is why

the Supreme Court has “long recognized an exception from traditional mens rea

requirements for ‘sex offenses, such as rape,’ in which the victim's status rather than

the defendant's knowledge is determinative.” Id. (quoting Morissette v. United States,

342 U.S. 246, 251 n.8 (1952)).

        Finally, the statutory history suggests that Congress did not intend for

“knowingly” to attach to the defendant’s awareness of the victim’s incapacity given

that, when initially proposed, § 2242 included language requiring that the person

committing the sexual act against the other person know that the other person was

incapable of understanding the nature of the act or being unable to decline or

communicate disinclination to participating in the act, but it was subsequently taken

out. See id. at 779-82 (discussing the legislative history of § 2242). 9


9        The majority in Bruguier cites Flores–Figueroa v. United States, 556 U.S. 646 (2009) largely
for its conclusion that “knowingly” applies to each element of § 2242. Id. at 761 (majority opinion).
However, as the majority in Bruguier noted, Flores–Figueroa relies heavily on X-Citement Video. Id.
at 758 n.3 (citing Flores–Figueroa, 556 U.S. at 652-53). But as the Court has explained, X-Citement
Video supports the conclusion that “knowingly” does not apply to every element of § 2242. The
Bruguier majority reads Flores–Figueroa’s view that courts should usually “read a phrase in a criminal
statute that introduces the elements of a crime with the word ‘knowingly’ as applying that word to
each element.” Id. at 762 (citing Flores–Figueroa, 556 U.S. at 652) (citing X-Citement Video, 513 U.S.
at 79) (Stevens, J., concurring)). Yet, in X-Citement Video, which Flores–Figueroa cites for this general

                                                  22
        B.      Analysis: Whether the Connecticut State Conviction Relates to

                the Federal Statute Applying the Categorical Approach

        With these definitions in mind, the Court inspects the elements of section 53a–

71(a)(3) and § 2242(b)(2) under the categorical approach to determine whether Mr.

Goguen’s prior conviction qualifies as a sentencing enhancer under § 2252A(b)(2). An

individual violates Connecticut General Statute § 53a-71(a)(3) when “such person

engages in sexual intercourse with another person and: . . . (3) such other person is

physically helpless.” Goguen, 218 F. Supp. 3d at 121-22 (quoting CONN. GEN. STAT. §

53a-71(a)(3)). 10 As this Court noted in Goguen, the Connecticut Supreme Court

defined § 53a-71 as “a general intent offense, meaning that the crime only requires

the actor to possess ‘a general intent to perform the acts that constitute the elements

of the offense.’” Id. at 121 (quoting State v. Sorabella, 277 Conn. 155, 168, 891 A.2d

897 (2006)).

        Guided by the Connecticut Supreme Court clarification in Sorabella, this Court

concluded that the elements of the Connecticut sexual assault in the second degree



rule, the Supreme Court stated that the different mens rea requirements between §§ 2251 and 2252
“reflects the reality that producers are more conveniently able to ascertain the age of performers.” X-
Citement Video, 513 U.S. at 76 n.5. In other words, while the courts should begin with applying
“knowingly” to every element in a criminal statute as general rule, this rule gives way to contexts
where the offender directly encounters the risk of his or her actions by, for example, engaging in a
sexual act with another person who is incapable of appraising the nature of the act or unable to decline
or communicate his or her unwillingness to engage in said act. See United States v. Tavares, 705 F.3d
4, 18-20 (1st Cir. 2013) (citations omitted) (rejecting defendant’s argument that Flores–Figueroa
compels that the knowingly mens rea extends to the victim’s age in § 2423 because “the context of §
2423(a) compels a reading of the statute that does not require ‘knowingly’ to be applied to the victim's
age” given that the defendant “bear[s] the risk that the person transported is underage” insofar as one
“would presumably know he is treading close to the line in transporting a young person to engage in
illicit sexual activity”).
10        The Connecticut definition of “physically helpless” includes “sexual contact” as well as “sexual
intercourse”, CONN. GEN. STAT. § 53a-65, but Mr. Goguen was convicted under § 53a-71(a)(3), which
addresses only sexual intercourse.

                                                   23
statute (as related to a physically helpless person) were that “the person (1)

knowingly engages in (2) sexual intercourse with another person who is, in fact, (3)

physically helpless, meaning that the person was either unconscious or, for any other

reason, physically unable to resist the act of sexual intercourse or to communicate

unwillingness to an act of sexual intercourse.” Id. at 122 (citing CONN. GEN. STAT. §§

53a-71(a)(3); 53a-65). 11

        A person is guilty of the federal offense of sexual abuse when he or she (1)

knowingly engages in (2) a sexual act with another person who is (3) incapable of

appraising the nature of the conduct, or declining participation in, or communicating

unwillingness to engage in, the sexual act. § 2242(2). As the Court discussed in

Goguen, 218 F. Supp. at 122, “[t]he elements of each statute, although not precisely

identical, are strikingly similar [and] [o]nly element (2) contains a difference of

potential significance.”

        While the Connecticut statute criminalizes sexual intercourse and the federal

statute prohibits “sexual act”, these differences encompass substantially the same

conduct. Id. (discussing the definitions of “sexual intercourse” under Connecticut law

and “sexual act” under federal law, and finding that while “Connecticut's definition

of sexual intercourse requires no “intent to abuse, humiliate, harass, degrade, or


11      The Connecticut statutory definition of “physically helpless” is set forth in Connecticut General
Statutes section 53a-65(6): “‘Physically helpless’ means that a person is (A) unconscious, or (B) for any
other reason, is physically unable to resist an act of sexual intercourse or sexual contact or to
communicate unwillingness to an act of sexual intercourse or sexual contact.” The Connecticut courts
also require “the intent to do some act coupled with a reckless disregard of the consequences . . . of
that act.” State v. James, 327 Conn. 212, 223, 173 A.3d 380 (2017) (quoting State v. Na’im, 288 Conn.
290, 297, 952 A.2d 755 (2008)); Sorabella, 277 Conn. at 172-73. To prove a violation of section 53a-
71(a) requires that the state prove beyond a reasonable doubt that the defendant knowingly engaged
in sexual intercourse and that the victim was physically helpless within this definition.

                                                  24
arouse or gratify the sexual desire of any person” that does not mean the statutes are

not “comparable” (internal quotations omitted)).

      Mr. Goguen was convicted in Connecticut in 1996 of having sexual intercourse

with a person who was physically helpless, see CONN. GEN. STAT. § 53a-71(a)(3), and

Connecticut law defined “physically helpless” as the person either being

“unconscious” or “physically unable to resist . . . or to communicate unwillingness to

an act of sexual intercourse . . . .” CONN. GEN. STAT. § 53a-65(6). This means that

under Connecticut law, to prove that Mr. Goguen violated this statute, the state had

to prove beyond a reasonable doubt that Mr. Goguen knew he was having sexual

intercourse and that the person was physically helpless: either unconscious or

physically unable to resist or to communicate unwillingness. As with § 2242, it is

difficult to conceive of a situation where the state of Connecticut proved beyond a

reasonable doubt that a person knowingly engaged in sexual intercourse and also

proved beyond a reasonable doubt that the other person was physically helpless but

that the defendant did not know that the person with whom he was having sexual

intercourse was in fact physically helpless.       Just as Mr. Goguen’s Connecticut

conviction was “comparable to” the federal sexual abuse statute listed in Tier III of

SORNA, his prior conviction “relates to” sexual abuse as defined under § 2242.

      In sum, under the categorical approach, comparing the elements of both the

state and federal provisions and applying an expansive view of the “related to”

requirement, the Court concludes that Mr. Goguen’s Connecticut sexual assault in

the second degree conviction “relates to” sexual abuse, as defined under § 2242, and



                                         25
thus, because it is a law of a state that relates to sexual abuse, Mr. Goguen’s 1996

Connecticut conviction is a qualifying prior conviction for § 2252A(b)(2)’s sentencing

enhancement.

V.    CONCLUSION

      Robert Goguen’s 1996 Connecticut conviction for sexual assault in the second

degree is a qualifying predicate conviction for the applicable sentencing enhancement

under § 2252A(b)(2) and he is subject to a mandatory minimum of ten years in prison.


SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 16th day of November, 2018




                                         26
